Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-30 are pending.
Response to Arguments
Amendments and remarks regarding 35 USC 112 rejection(s) of claim(s) 4, 19 have been fully considered; however, the amended claims remain indefinite, as it is still unclear what degree of similarity or sameness constitutes ‘similar’ as claimed.  While applicants state ‘As such the similarity or sameness is in relation to the configuration of the CRCs’, the ambiguity stems from the word ‘similar’ which appears to lack definitive connotation, regardless if the elements being compared are CRCs (as in the previous claim) or configurations of CRCs (as in the current claim).  It is suggested the claim(s) be amended to remove the word ‘similar’.
Applicant's arguments filed 10/7/22 have been fully considered but they are not persuasive.  Specifically Examiner respectfully maintains the prior art cited reasonably teaches/suggests the limitations of the claim(s).
Regarding remarks on page 7-9 applicants state regarding claim 1 “…Moroga teaches that an eNB transmits a DCI for a RAR using an MPDCCH, where the structure of the MPDCCH for the RAR is based on the PRACH. Moroga further teaches that a UE attempts to receive a DCI for a RAR that corresponds to a PRACH for a predetermined period. There is not teaching or suggestion within paragraphs [0083] or [0084] of Moroga of a base station “transmitting a random access response (RAR) to the UE in response to receiving the preamble, wherein the RAR comprises a physical downlink control channel (PDCCH) over physical downlink shared channel (PDSCH) resources,” as recited in claim 1. Moroga’s teaching that an eNB transmits a DCI for a RAR using an MPDCCH is not “transmitting a random access response (RAR) to the UE in response to receiving the preamble, wherein the RAR comprises a physical downlink control channel (PDCCH) over physical downlink shared channel (PDSCH) resources,” as recited in claim 1. Thus, Moroga does not disclose the features missing in Lee.”  However, referring to the prior art, Moroga was cited for (see at least 0083-0084, UE may receive DCI for a RAR over MPDCCH, the DCI scheduling or including RAR; 0037, MPDCCH may be EPDCCH), thus discloses MPDCCH DCI may schedule or include a RAR.  While applicants assert and Examiner agrees Moroga teaches “a UE attempts to receive a DCI for a RAR that corresponds to a PRACH for a predetermined period…an eNB transmits a DCI for a RAR using an MPDCCH”, Moroga also discloses (0084, “…(DCI used for identifying resources for receiving an RAR or DCI including an RAR)”), the DCI itself may include RAR.  As RAR may be transmitted in the MPDCCH DCI, the transmitted RAR comprises a PDCCH signaling, as it is carried as PDCCH data.  Further, Lee was previously cited for PDCCH on PDSCH resources (0068-0070) and combined with Moroga to disclose PDCCH (carrying DCI including the RAR, as suggested by Moroga) being transmitted over PDSCH resources (taught by Lee).  Therefore Examiner respectfully submits the prior art cited reasonably teaches/suggests the limitations of the claim(s) under broadest reasonable interpretation, including “transmitting a random access response (RAR) to the UE in response to receiving the preamble, wherein the RAR comprises a physical downlink control channel (PDCCH) over physical downlink shared channel (PDSCH) resources”.
Rejections for similar independent and dependent claims are revised and/or maintained accordingly.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4, 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically the claim(s) recite “…(CRC) of the RAR comprises a configuration that is similar to a configuration of a CRC for a PDSCH” which is indefinite as it is unclear what degree of similarity or sameness constitutes ‘similar’ as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1, 2, 5, 6, 7, 9, 10, 11, 12, 13, 14, 16, 17, 20, 21, 22, 24, 25, 26, 27, 28, 29 rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0362758) in view of Moroga et al. (US 2018/0263061).
For claim 1, Lee teaches: A method of wireless communication at a base station (see at least fig. 2, 10, UE and eNB may comprise processor/memory for communication), comprising:
receiving, from a user equipment (UE), a preamble to initiate a random access channel (RACH) procedure (see at least 0038 and fig. 3, UE may transmit preamble for random access); and
transmitting a random access response (RAR) to the UE in response to receiving the preamble (see at least 0038 and fig. 3, the UE may receive a random access response to the preamble accordingly).
Lee further teaches: a physical downlink control channel (PDCCH) over physical downlink shared channel (PDSCH) resources (see at least 0068-0070 and fig. 9, EPDCCH may be assigned inside PDSCH region (resources)) but not explicitly: …wherein the RAR comprises a physical downlink control channel (PDCCH) over physical downlink shared channel (PDSCH) resources.  Moroga from an analogous art teaches (see at least 0083-0084, UE may receive DCI for a RAR over MPDCCH, the DCI scheduling or including RAR; 0037, MPDCCH may be EPDCCH).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Moroga to the system of Lee, so RAR may be included/received in EPDCCH DCI (thus comprising PDCCH data) within a PDSCH region, as suggested by Moroga.  The motivation would have been to enhance random access communications by adapting enhanced PDCCH DCI for both scheduling and/or including RAR (Moroga 0084).
For claim 2, Lee, Moroga teach claim 1, Lee further teaches: wherein the PDCCH at least partially schedules the PDSCH (see at least 0068-0070 and fig. 9, EPDCCH may schedule PDSCH).
For claim 5, Lee, Moroga teach claim 1, Moroga further teaches: wherein frequency domain resources or time domain resources for the RAR are allocated based on a random access radio network temporary identifier (RA-RNTI) (see at least 0086-0087, UE may decode DCI using RA-RNTI to obtain downlink resources (time/frequency allocation) for the RAR, which may be reported in PDSCH or MPDCCH).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Moroga to the system of claim 1, so UE obtains allocated RAR time/frequency resources in DCI using RA-RNTI, as suggested by Moroga.  The motivation would have been to enhance RA communications by using RA-RNTI to receive a correct DCI containing/allocating RAR resources (Moroga 0086-0087).
For claim 6, Lee, Moroga teach claim 5, Lee further teaches: wherein a time domain resource allocation for the PDCCH and PDSCH is the same (see at least 0068-0070 and fig. 9, EPDCCH and PDSCH may be in same time symbols).
For claim 7, Lee, Moroga teach claim 5, Lee further teaches: wherein a time domain resource allocation for the PDCCH comprises a subset of a time domain resource allocation for the PDSCH (see at least 0068-0070 and fig. 9, EPDCCH and PDSCH may be in same time symbols, thus may be subset).
For claim 9, Lee, Moroga teach claim 5, Lee further teaches: wherein a frequency domain resource allocation for the PDSCH is based on at least one of a downlink control information (DCJ) or the frequency domain resource allocation for the PDCCH (see at least 0005, 0025, 0039, EPDCCH may comprise DL scheduling information (DCI) for PDSCH time/frequency).
For claim 10, Lee, Moroga teach claim 5, Lee further teaches: wherein a time domain resource allocation for the PDSCH is based on at least one of a downlink control information (DCI) or the time domain resource allocation for the PDCCH (see at least 0005, 0025, 0039, EPDCCH may comprise DL scheduling information (DCI) for PDSCH time/frequency).
Claim 11 recites an apparatus substantially similar to the method of claim 1 and is rejected under similar reasoning.
Claim 12 recites an apparatus substantially similar to the method of claim 2 and is rejected under similar reasoning.
Claim 13 recites an apparatus substantially similar to the method of claim 5 and is rejected under similar reasoning.
For claim 14, Lee, Moroga teach claim 13, Lee further teaches: wherein a time domain resource allocation for the PDCCH and PDSCH is the same (see at least 0068-0070 and fig. 9, EPDCCH and PDSCH may be in same time symbols), wherein a time domain resource allocation for the PDCCH comprises a subset of a time domain resource allocation for the PDSCH (see at least 0068-0070 and fig. 9, EPDCCH and PDSCH may be in same time symbols, thus may be subset).
For claim 16, Lee teaches: A method of wireless communication at a user equipment (UE) (see at least fig. 2, 10, UE and eNB may comprise processor/memory for communication), comprising:
transmitting, to a base station, a preamble to initiate a random access channel (RACH) procedure (see at least 0038 and fig. 3, UE may transmit preamble for random access); and
receiving a random access response (RAR), from the base station, in response to the transmitted preamble (see at least 0038 and fig. 3, the UE may receive a random access response to the preamble accordingly).
Lee further teaches: a physical downlink control channel (PDCCH) over physical downlink shared channel (PDSCH) resources (see at least 0068-0070 and fig. 9, EPDCCH may be assigned inside PDSCH region (resources)) but not explicitly: …wherein the RAR comprises a physical downlink control channel (PDCCH) over physical downlink shared channel (PDSCH) resources.  Moroga from an analogous art teaches (see at least 0083-0084, UE may receive DCI for a RAR over MPDCCH, the DCI scheduling or including RAR; 0037, MPDCCH may be EPDCCH).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Moroga to the system of Lee, so RAR may be included/received in EPDCCH DCI (thus comprising PDCCH data) within a PDSCH region, as suggested by Moroga.  The motivation would have been to enhance random access communications by adapting enhanced PDCCH DCI for both scheduling and/or including RAR (Moroga 0084).
Claim 17 recites a method substantially similar to the method of claim 2 and is rejected under similar reasoning.
Claim 20 recites a method substantially similar to the method of claim 5 and is rejected under similar reasoning.
Claim 21 recites a method substantially similar to the method of claim 6 and is rejected under similar reasoning.
Claim 22 recites a method substantially similar to the method of claim 7 and is rejected under similar reasoning.
Claim 24 recites a method substantially similar to the method of claim 9 and is rejected under similar reasoning.
Claim 25 recites a method substantially similar to the method of claim 10 and is rejected under similar reasoning.
Claim 26 recites an apparatus substantially similar to the method of claim 16 and is rejected under similar reasoning.
Claim 27 recites an apparatus substantially similar to the method of claim 2 and is rejected under similar reasoning.
Claim 28 recites an apparatus substantially similar to the method of claim 5 and is rejected under similar reasoning.
Claim 29 recites an apparatus substantially similar to the apparatus of claim 14 and is rejected under similar reasoning.

Claim 3, 18 rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0362758) in view of Moroga et al. (US 2018/0263061) in view of Pan et al. (US 2019/0190655).
For claim 3, Lee, Moroga teach claim 1, but not explicitly: wherein the PDCCH is coded using a low density parity check (LDPC) coding.  Pan from an analogous art teaches (see at least 0110-0111, control channels e.g. PDCCH may be encoded with LDPC if above a size threshold).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Pan to the system of claim 1, so the EPDCCH is coded with LDPC, as suggested by Pan.  The motivation would have been to enhance communications by using an appropriate coding according to channel size (Pan 0111).
Claim 18 recites a method substantially similar to the method of claim 3 and is rejected under similar reasoning.

Claim 4, 19 rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0362758) in view of Moroga et al. (US 2018/0263061) in view of Takeda et al. (US 2021/0194622).
For claim 4, Lee, Moroga teach claim 1, but not explicitly: wherein a cyclic redundancy check (CRC) of the RAR comprises a configuration that is similar to a configuration of a CRC for a PDSCH.  Takeda from an analogous art teaches (see at least 0047, 0042, an RNTI type may be configured/applied to CRC for at least one of DCI/PDCCH and PDSCH, thus may be same (similar) for both).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Takeda to the system of claim 1, so the PDSCH and the DCI with RAR are CRC scrambled e.g. with a same/similar RNTI type, as suggested by Takeda.  The motivation would have been to enhance communications by implementing CRC scrambling with an appropriate RNTI for DL transmissions (Takeda 0047, 0042).
Claim 19 recites a method substantially similar to the method of claim 4 and is rejected under similar reasoning.

Claim 8, 15, 23, 30 rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0362758) in view of Moroga et al. (US 2018/0263061) in view of Marinier et al. (US 2013/0039284).
For claim 8, Lee, Moroga teach claim 5, but not explicitly: wherein a frequency domain resource allocation for the PDCCH is a subset of a frequency domain resource allocation for the PDSCH.  Marinier from an analogous art teaches (see at least 0235-0236, a subset of PDSCH REs may be determined in the same subcarriers as PDCCH REs).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Marinier to the system of claim 5, so the EPDCCH shares subcarriers (frequencies) with a subset of the PDSCH subcarriers, as suggested by Marinier.  The motivation would have been to enhance communications by sharing PDCCH and PDSCH subcarriers for implicitly conveying PDSCH characteristics (Marinier 0235).
For claim 15, Lee, Moroga teach claim 13, Lee further teaches: wherein a frequency domain resource allocation for the PDSCH is based on at least one of a downlink control information (DCJ) or the frequency domain resource allocation for the PDCCH (see at least 0005, 0025, 0039, EPDCCH may comprise DL scheduling information (DCI) for PDSCH time/frequency) but not explicitly: wherein a frequency domain resource allocation for the PDCCH is a subset of a frequency domain resource allocation for the PDSCH.  Marinier from an analogous art teaches (see at least 0235-0236, a subset of PDSCH REs may be determined in the same subcarriers as PDCCH REs; PDSCH subcarriers may be implicitly determined this way).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Marinier to the system of claim 13, so the EPDCCH shares subcarriers (frequencies) with a subset of the PDSCH subcarriers, as suggested by Marinier.  The motivation would have been to enhance communications by sharing PDCCH and PDSCH subcarriers for implicitly conveying PDSCH characteristics (Marinier 0235).
Claim 23 recites a method substantially similar to the method of claim 8 and is rejected under similar reasoning.
Claim 30 recites an apparatus substantially similar to the apparatus of claim 15 and is rejected under similar reasoning.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467